MAINE SUPREME JUDICIAL COURT                                      Reporter of Decisions
Decision:    2020 ME 87
Docket:      Ken-20-11
Submitted
  On Briefs: May 28, 2020
Decided:     June 9, 2020

Panel:       GORMAN, JABAR, HUMPHREY, HORTON, and, CONNORS, JJ.



                             IN RE CHILD OF LOUISE G.



PER CURIAM

         [¶1] Louise G. appeals from a judgment of the District Court (Waterville,

Stanfill, J.) terminating her parental rights to her child, pursuant to 22 M.R.S.

§ 4055(1)(B)(2)(a), (b)(i)-(ii) (2020). The mother argues that the court’s

findings of parental unfitness and the child’s best interest are not supported by

sufficient evidence. Concluding that the evidence supports the court’s findings,

we affirm the judgment.

                                  I. BACKGROUND

         [¶2] The following facts are drawn from the court’s findings, which are

supported by competent record evidence, and from the procedural record. In

re Child of Radience K., 2019 ME 73, ¶ 2, 208 A.3d 380.

         [¶3] In 2011, shortly after the child’s birth, the Department of Health and

Human Services filed a petition for a child protection order after having learned
2

from medical providers that the child’s parents struggled to meet the child’s

medical needs. See 22 M.R.S § 4032 (2020). The petition was later dismissed

when the parents demonstrated that they could adequately care for the child.

A second petition followed on April 2, 2018.           The court (Sparaco, J.)

consequently issued an order temporarily placing the child in the Department’s

custody. See 22 M.R.S. §§ 4034(2), 4036(1)(F) (2020). On April 12, 2018, the

parents appeared at a summary preliminary hearing and exercised their rights

to contest the temporary order.        See id. § 4034(4).   The court (Nale, J.)

determined that the child was in immediate risk of serious harm in the custody

of the parents and ordered that the preliminary protection order remain in

place.

         [¶4] Following another contested hearing on July 18 and 19, 2019, the

court (Stanfill, J.) issued a jeopardy order as to both parents. The court,

however, directed the Department to increase the mother’s visitation time

immediately, while ordering the mother to complete a diagnostic evaluation.

This process spanned several months and eventually proved unfruitful.

         [¶5] On September 3, 2019, the Department filed a petition to terminate

the mother’s parental rights. See 22 M.R.S. § 4052 (2020). On October 8, 2019,

the mother’s attorney—concerned about the mother’s capacity to understand
                                                                                                3

the legal procedures and attendant consequences of the termination

proceeding—filed a motion seeking the appointment of a guardian ad litem for

the mother. See M.R. Civ. P. 17(b). The court granted the motion.

         [¶6] A hearing on the petition to terminate the mother’s parental rights

was held on December 10, 2019.1                     See 22 M.R.S. § 4054 (2020).              On

December 12, 2019, the court found that the State had proved by clear and

convincing evidence that the mother was an unfit parent on two statutory

grounds.2 Specifically, the court found that the mother is unable to protect the

child from jeopardy and these circumstances are unlikely to change in a time

reasonably calculated to meet the child’s needs, and that the mother was unable

to take responsibility for the child within a time reasonably calculated to meet

the child’s needs. See 22 M.R.S. § 4055(1)(B)(2)(b)(i)-(ii). The court made

those findings, and found that termination is in the best interest of the child, see

id. § 4055(1)(B)(2)(a), based on the following findings of fact:

                [The child] has fairly significant . . . issues [and] . . . came into
         care . . . after witnessing and being involved in repeated incidents
         of domestic violence in the home. . . .

               [The child] often appeared at school tired, dirty and sick. Her
         hair would be matted and her clothes would be stained and too

   1Prior to these proceedings, the father—who is not a party to this appeal—entered a conditional
consent to terminate his parental rights.
   2   The Department alleged three grounds of parental unfitness.
4

    small. . . . When [the mother] was offered feedback and assistance
    with these issues she became emotionally reactive and
    dysregulated. She took the expressed concern as a personal affront
    and indictment on her parenting.

          ....

          [The mother] had expressed a willingness to engage in
    services and sever her relationship with [certain individuals], and
    appeared to have turned a corner. The court was hopeful that
    reunification could proceed relatively quickly.

          Unfortunately, that did not happen. [The mother] has
    continued to be emotionally reactive and dysregulated, has made
    few changes, and continues to have little or no insight into the
    reasons why [the child] came into care. . . .

           Although [the mother] was now regularly attending visits
    and appeared to take direction, little progress was being made. She
    took direction but did not alter behavior over the long term. . . . She
    had limited ability to remain child-focused or to engage with [the
    child].

          ....

          [The mother] was not in any mental health treatment during
    the [Home and Community Therapy] services until the last couple
    of weeks. She agreed to participate in a [Court Ordered Diagnostic
    Evaluation], but did not appear for the first two that were
    scheduled. She finally attended the evaluation . . . in May 2019 but
    did so quite reluctantly.

          The CODE evaluation is fairly pessimistic with regard to [the
    mother’s] ability to meet [the child’s] needs or protect her.
    Specifically, [the evaluating doctor] diagnosed [the mother] with
    paranoid personality disorder—a diagnosis that means the issues
    are ingrained, pervasive, and chronic. He also diagnosed panic
    disorder.

          ....
                                                                           5

       In addition to [the mother’s] significant and long-standing
mental health issues as outlined above, she also has a history of
engaging with and exposing [the child] to unsafe individuals. . . .
This is another area where [the mother] lacks protective capacity.

     There is no question that [the mother] loves [the child] and
wants what is best for her. . . .

      ....

      [The child] has been in foster care for 20 months. [The
mother] has just started back in therapy. She has little insight into
either her own condition or [the child’s] needs. It is clear to this
court that it would be a long time, if ever, before she is able to fully
care for [the child].

      ....

      In addition, the court finds that termination is in the best
interest of the child. . . .

       Although she switched placements a few times, [the child]
has been with the [current foster] family for the last 14 months. It
is clear that [the child] does not tolerate uncertainty and
alterations in her routine; her behavior escalates when that occurs.
This little [child] needs, and deserves, permanency now. [The
child] deserves to be freed for adoption and to have a forever home
where [the child] can receive the care [the child] needs and can
grow and thrive in the future. [The child] cannot wait any longer.

       Moreover, without progress in reunification [the child] is
transferring her attachment to [the] foster parents. [They] have
been vigilant and constant in meeting [the child’s] needs . . . and
[the child] loves them very much. . . . [The child] calls them “mom”
and “dad.” [The child] has been thriving in their care, and has made
substantial gains both in learning and in [the child’s] behaviors.
Although not bound by [the child’s] preference, [the child] is saying
[the child] does not want to leave that home. [The child] is part of
their family, and they would like to adopt [the child]. While the
[foster parents] will hopefully adopt [the child], it is not the
6

      linchpin of this decision. The best plan for [the child] is adoption
      by an appropriate forever family, whoever it may be.

      [¶7] The mother appeals. See 22 M.R.S. § 4006 (2020).

                                 II. DISCUSSION

      [¶8] The mother argues that the record evidence does not support the

court’s termination order. “We will set aside a finding of parental unfitness only

if there is no competent evidence in the record to support it, if the fact-finder

clearly misapprehends the meaning of the evidence, or if the finding is so

contrary to the credible evidence that it does not represent the truth and right

of the case.” In re Child of Katherine C., 2019 ME 146, ¶ 2, 217 A.3d 68 (quotation

marks omitted). We review a trial court’s evaluation of a child’s best interest

for an abuse of discretion and its attendant factual findings for clear error. See

In re Child of Rebecca J., 2019 ME 119, ¶ 5, 213 A.3d 108.

      [¶9] It is well established that “[t]erminating a parent’s rights without

her consent requires finding by clear and convincing evidence at least one

ground of parental unfitness and that termination of the parent’s rights is in the

child’s best interest.” In re Child of Sherri Y., 2019 ME 162, ¶ 5, 221 A.3d 120

(quotation marks omitted).      A trial court can deem evidence “clear and

convincing when the court could reasonably have been persuaded that the

required factual findings were proved to be highly probable.” Id.
                                                                                   7

      [¶10] We view the facts, “and the weight to be given them, through the

trial court’s lens, and giv[e] the court’s judgment substantial deference.” In re

Mathew H., 2017 ME 151, ¶ 2, 167 A.3d 561 (quotation marks omitted). Here,

the court’s findings—as they relate to the mother’s unfitness—were supported

by the ample evidentiary record, such as evidence regarding the mother’s

long-standing health issues, her inability to remain child-focused, her

unremitting dysregulation, and the child’s need for consistency, all of which are

borne out by the guardian ad litem report.

      [¶11] Based on competent evidence in the record, the court also found

by clear and convincing evidence that termination of the mother’s parental

rights is in the child’s best interest. See 22 M.R.S. § 4055(1)(B)(2)(a); In re Child

of Rebecca J., 2019 ME 119, ¶ 11, 213 A.3d 108; In re Child of Kimberlee C., 2018

ME 134, ¶ 5, 194 A.3d 925 (“Deference is paid to the District Court's superior

perspective for evaluating the weight and credibility of evidence.”) (alteration

omitted) (quotation marks omitted)). The court found that the child has a need

for permanency after spending more than fourteen months in foster care, and

we discern neither error nor abuse of discretion in that determination.

      The entry is:
                  Judgment affirmed.
8

Kristina Dougherty, Esq., Chester & Vestal, P.A., Portland, for appellant mother

Aaron M. Frey, Attorney General, and Meghan Szylvian, Asst. Atty. Gen., Office
of the Attorney General, Augusta, for appellee Department of Health and Human
Services


Waterville District Court docket number PC-2018-18
FOR CLERK REFERENCE ONLY